Exhibit 10.7 Current Named Executive Officer Salary and Bonus Arrangements for 2014 Base Salaries The base salaries for 2014 for the following executive officers of Great Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank") currently are as follows: Name and Title Base Salary William V. Turner $ Chairman of the Board of the Company and the Bank Joseph W. Turner $ President and Chief Executive Officer of the Company and the Bank Rex A. Copeland $ Treasurer of the Company and Senior Vice President and Chief Financial Officer of the Bank Steven G. Mitchem $ Senior Vice President and Chief Lending Officer of the Bank Douglas W. Marrs $ Secretary of the Company and Secretary, Vice President – Operations of the Bank Linton J. Thomason $ Vice President–Information Services of the Bank Description of Bonus Arrangements Pursuant to their employment agreements with the Company, each of Messrs. William V. Turner and Joseph W. Turner is entitled to an annual cash bonus equal to one-half of one percent of the Company's pre-tax net income. For certain executive officers whose bonus arrangements are not governed by contract, the Company has maintained an incentive bonus arrangement under which the officers may earn a cash bonus of up to 15.75% of the officer's annual base salary, with up to 8.25% based on the extent to which the Company achieves targeted earnings per share results and up to 7.5% based on the officer's individual performance.
